DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/10/2022, with respect to the previously filed claim objections and prior art rejections have been fully considered and are persuasive.  The objections to and rejections of the claims have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vamsi Kakarla on 7/26/2022.
The application has been amended as follows: 
In line 4 of claim 10, remove “shroud includes a sleeve with” and insert --grip includes-- in its place.
In line 5 of claim 10, after “plurality of retainer pins” remove “on the grip upon axial movement of the sleeve” and insert --on a sleeve of the shroud upon axial movement of the grip-- in its place.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims [] filed on [] could either not be found or was not suggested in the prior art of record.
With respect to claim 1, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the shroud includes a male threaded portion and the grip includes a nose with a female threaded portion, and wherein the shroud is configured to be secured to the nose by threaded engagement of the male threaded portion with the female threaded portion, in combination with the other limitations of the independent claim.
	The closest prior art is Bozung (PGPub US 2017/0150975 A1), which discloses a rotary surgical tool (1200 in Fig. 2) comprising: a grip (1204) adapted for holding with a hand (PP [0040]: “a hand-held portion 1204 held by the hand of the user"); a motor (1216 and 1226) mounted in the grip (1204), the motor (1216 and 1226) including a rotor (1230 in Fig. 5) mounted for rotation in the motor (1216 and 1226) upon an output shaft (1224, 1270, and 203), said output shaft (1224, 1270, and 203) extending through said rotor (1230) to rotatably support said rotor (1230, see Fig. 5) and rotatable with said rotor (PP [0065]: "a rotor 1230 having an aperture 1232 extending axially therethrough to allow the intermediate shaft 1224 to extend through the linear drive motor 1226 and be rotatably connected to the accessory drive motor 1216") and having a distal forward end (1224 in Figs. 4-5) spaced from the rotor (1230); a shroud (1208 in Fig. 5) carried by said grip (1204) and surrounding a forward end portion of said output shaft (1224 and 1270) and including at least one bearing (1264) mounted in said shroud (1208) and rotationally supporting said forward end portion of said output shaft (PP [0072]: "the intermediate shaft 1224 is rotatably supported in the housing 1258 by a bearing 1264") said output shaft having a rear portion (1224 in Figs. 3-4) extending rearwardly from said rotor (1230) and rotatably mounted in a rear bearing (1220 in Fig. 3), said rear bearing (1220) positioned rearwardly of said rotor (1230, see unmarked 1220 in Fig. 4) and spaced from said rotor (1230) and secured in place by said grip (1204), the rotor (1230) fixed to the output shaft (1224, 1270, and 203) forming a unitary assembly (see Figs. 2-3); an effector (202 in Fig. 2) coaxial and integral with the output shaft (1224, 1270, and 203) at said distal forward end and operable to effect tissue modification (see PP [0042]) during rotation of the output shaft (1224, 1270, and 203) and effector (202) by the rotor (1230); and an actuator operably coupled to the rotor (1230) and operable to selectively effect electrical energy transfer to the rotor to selectively effect rotation of the rotor (PP [0083]: "In one embodiment, a trigger or foot pedal, or alternatively a button, (not shown) can be supported by the outer casing 1206 of the hand-held portion 1204 to power the accessory drive motor 1214, i.e., to selectively supply power to or not supply power to the accessory 202").
	However, Bozung fails to disclose wherein the shroud includes a male threaded portion and the grip includes a nose with a female threaded portion, and wherein the shroud is configured to be secured to the nose by threaded engagement of the male threaded portion with the female threaded portion. Furthermore, the prior art of record does not suggest any motivation to modify the Bozung disclosure to arrive at these features. Since the components of the device are highly intertwined, and since the shroud (1208) of Bozung is an external casing, it would not be obvious to modify the grip and shaft portion of Bozung, since any changes would affect the overall structure and operability of the device and would not be a simple substitution.
With respect to claim 10, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the grip includes a plurality of L-shaped recesses, each recess configured to receive one of a plurality of retainer pins on a sleeve of the shroud upon axial movement of the grip, in combination with the other limitations of the independent claim.
	The closest prior art is Bozung, which discloses a rotary surgical tool (1200 in Fig. 2) comprising: a grip (1204) adapted for holding with a hand (PP [0040]: “a hand-held portion 1204 held by the hand of the user"); shroud (1208) coupled to the grip (1204); a motor (1216 and 1226) mounted in the grip (1204), the motor (1216 and 1226) including a rotor (1230 in Fig. 5) mounted for rotation in the motor (1216 and 1226); an output shaft (1224, 1270, and 203) extending through said and rotationally supporting said rotor (1230) said output shaft (1224, 1270, and 203) fixed to and axially aligned with the rotor (1230) forming a unitary assembly (PP [0065]: "a rotor 1230 having an aperture 1232 extending axially therethrough to allow the intermediate shaft 1224 to extend through the linear drive motor 1226 and be rotatably connected to the accessory drive motor 1216") and at least partially carried by the shroud (1208 in Fig. 5) for rotation by the rotor (1230), said output shaft (1224, 1270, and 203) having a distal end spaced from the rotor (1230), the shroud (1208 in Fig. 5) carried by said grip (1204) and surrounding a forward end portion of said output shaft (1224 and 1270) and including at least one bearing (1264) mounted in said shroud (1208) and rotationally supporting said forward end portion of said output shaft (PP [0072]: "the intermediate shaft 1224 is rotatably supported in the housing 1258 by a bearing 1264") said output shaft having a rear portion (1224 in Figs. 3-4) extending rearwardly from said rotor (1230) and rotatably mounted in a rear bearing (1220 in Fig. 3), said rear bearing (1220) positioned rearwardly of said rotor (1230, see unmarked 1220 in Fig. 4) and spaced from said rotor (1230) and secured in place by said grip (1204); an effector (202 in Fig. 2) integral with the output shaft (1224, 1270, and 203) at said distal end and operable to effect tissue modification (see PP [0042]) during rotation of the effector (202) by the rotor (1230); and an actuator operably coupled to the rotor (1230) and operable to selectively effect electrical energy transfer to the rotor to selectively effect rotation of the rotor (PP [0083]: "In one embodiment, a trigger or foot pedal, or alternatively a button, (not shown) can be supported by the outer casing 1206 of the hand-held portion 1204 to power the accessory drive motor 1214, i.e., to selectively supply power to or not supply power to the accessory 202").
	However, Bozung fails to disclose a shroud releasably coupled to the grip with a bayonet mount arrangement, wherein the wherein the grip includes a plurality of L-shaped recesses, each recess configured to receive one of a plurality of retainer pins on a sleeve of the shroud upon axial movement of the grip. Furthermore, the prior art of record does not suggest any motivation to modify the Bozung disclosure to arrive at these features. Since the components of the device are highly intertwined, and since the shroud (1208) of Bozung is an external casing, it would not be obvious to modify the grip and shaft portion of Bozung, since any changes would affect the overall structure and operability of the device and would not be a simple substitution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771